DETAILED ACTION
The instant action is in response to application 12 August 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The drawings objection is withdrawn.
The 112 rejection is withdrawn.
Applicants remarks on the merits have been considered but do not consider the present references.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 2019/0312512) in view of Huesgen (EP 0525898).
As to claim 1, A power supply comprising: a switched mode power converter comprising: an input terminal (Vin/C1 node) for receiving an input voltage (Vin), and an output terminal (Vout/C3/T1 terminal) for supplying a power (Voiut, Load Current) to a load (12); a control unit (103) for controlling a switch of the switched mode power converter;
Takada does not teach and a current-limited power supply for powering the control unit, the current-limited power supply being connected to the input voltage, whereby the control unit is configured to control an input current to the switched mode power converter.
Huesgen teaches a current-limited power supply for powering the control unit (31), the current-limited power supply being connected to the input voltage (ouput of rectifier 3), whereby the control unit is configured to control an input current to the switched mode power converte (it is controlling inrush as well as input current, since 3, 20, 21 form a series circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use inrush current limiting as disclosed in Huesgen to prevent damage.  
As to claim 4, Takada in view of Huesgen teaches wherein the current-limited power supply comprises a linear regulator (RC circuit 14,18 is broadly interpreted as a linear regular, since it is a linear filter).
As to claim 5, Takada in view of Huesgen teaches wherein the linear regulator comprises one or more resistors for limiting an input current to the linear regulator (18) and a capacitor (14).
As to claim 6, Takada in view of Huesgen teaches discloses wherein the capacitor is configured to be charged by at least part of the input current to the linear regulator (See Fig. 2 of Huesgen) and wherein the capacitor is configured to supply power to the control unit (31).
As to claim 7, Takada in view of Huesgen teaches discloses wherein the current-limited power supply comprises a switched mode regulator (Takada teaches a buck).
As to claim 13, Takada in view of Huesgen teaches wherein the auxiliary circuit is configured to charge a capacitor (Takada, C2) of the current-limited power supply, the capacitor being configured to power the control unit (See Figs. 2 and claim 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 2019/0312512) in view of Huesgen (EP 0525898) and Lai (US 2018/0159432).
As to claim 2, Takada in view of Huesgen discloses wherein the control unit is configured to limit the input current (it limits the inrush). 
Lai teaches wherein the control unit is configured to limit the input current, in particular an RMS value of the input current, to remain below a predetermined value (See Figs. 4/5, which limits to a maximum RMS value by limiting the maximum current).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rhodes to use current limiting as disclosed in Lai to prevent overheating.  
	As to claim 3,  Takada in view of Huesgen and Lai teaches wherein the control unit is further configured to shape the input current (Fig. 4/5 Lai).
Claim(s) 14-17 are rejected under 35 U.S.C.103 as being unpatentable over Takada (US 2019/0312512) in view of Huesgen (EP 0525898) in view of Wang (GB 2534816).
As to claim 14, Takada in view of Huesgen does not disclose wherein the control unit is configured to monitor an output voltage of the power supply based on a voltage of the capacitor.
Wang teaches wherein the control unit is configured to monitor an output voltage of the power supply based on a voltage of the capacitor (abstract “The auxiliary winding of the transformer produces an auxiliary winding voltage as a result. The feedback control unit obtains the auxiliary winding voltage, and according to the size of the auxiliary winding voltage, determines whether to stop the charging operation of the voltage pull-up unit. When the charging operation of the voltage pull-up unit is stopped, the feedback control unit provides the auxiliary winding voltage to the driving unit, so as to maintain continued operation of the driving unit.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rhodes to use voltage feedback as disclosed in Wang to increase control loop stability.
	As to claim 15, Takada in view of Huesgen and Wang teaches wherein the control unit is configured to control the switch of the switched mode power converter, based on the voltage of the capacitor (This is taught by the combination.  The voltage feedback ends up controlling the FET).
	As to claim 16, Takada in view of Huesgen and Wang teaches wherein the input voltage is a rectified AC voltage (Huesgen shows an AC input).
	As to claim 17, Takada in view of Huesgen and Wang teaches further comprising an AC input circuit for converting an AC input voltage to the rectified AC voltage (Huesgen, rectifier 3).
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839